          Case 1:19-cr-00561-LAP Document 283 Filed 05/04/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

----------------------------------------------------------x
                                                          :
UNITED STATES OF AMERICA,                                 :
                                                          :
-against-                                                 :
                                                          : Case No. 19 CR 561 (LAP)
STEVEN DONZIGER,                                          :          11 CV 691 (LAK)
                                                          :
Defendant.                                                :
                                                          :
                                                          :
----------------------------------------------------------x

       NOTICE OF NON-PARTIES GIBSON, DUNN & CRUTCHER LLP AND
     CERTAIN PARTNERS’ MOTION TO QUASH SUBPOENAS SERVED UNDER
              FEDERAL RULE OF CRIMINAL PROCEDURE 17(C)

        PLEASE TAKE NOTICE that upon the accompanying Memorandum of law, the

Declaration of Reed Brodsky, both dated May 3, 2021, and the Exhibits annexed thereto, Gibson,

Dunn & Crutcher LLP, and certain Gibson, Dunn & Crutcher LLP partners Anne M. Champion,

Randy M. Mastro, Andrea E. Neuman, and William E. Thomson, by and through their

undersigned counsel, will and hereby do move this Court, before the Honorable Loretta A.

Preska in Courtroom 12A of the United States District Court for the Southern District of New

York, at the Daniel Patrick Moynihan United States Courthouse, 500 Peal Street, New York,

New York 10007, on such date and time to be set by the Court, for an order pursuant to Federal

Rule of Criminal Procedure 17(c)(2) quashing the subpoenas issued to them in the above-

captioned action (attached to the accompanying Declaration of Reed Brodsky as Exhibits A

through E), and for such further relief as the Court deems just and proper.




                                                   1
      Case 1:19-cr-00561-LAP Document 283 Filed 05/04/21 Page 2 of 2




Dated: May 3, 2021                      Respectfully submitted,
       New York, New York
                                        _________________________________
                                        Reed Brodsky
                                        GIBSON, DUNN & CRUTCHER LLP
                                        200 Park Avenue
                                        New York, NY 10166
                                        Telephone: 212.351.4000
                                        Facsimile: 212.351.4035
                                        E-mail: rbrodsky@gibsondunn.com

                                        Attorney for Gibson, Dunn & Crutcher LLP,
                                        Anne M. Champion, Randy M. Mastro,
                                        Andrea E. Neuman, and William E. Thomson




                                    2
